Citation Nr: 1422245	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-23 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1948 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2014, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A back disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the lumbar spine was not exhibited within the first post service year.  


CONCLUSION OF LAW

The criteria establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

The Veteran was provided with a notification letter in March 2011 that fully addressed all notice elements and was sent prior to the June 2011 RO decision.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
 
The duty to assist has also been met here.  The Veteran's service treatment and VA treatment records have been obtained.  The Board notes that the Veteran has alleged he sought chiropractic treatment; however, the Veteran did not provide an Authorization and Consent to Release Information form, despite requests from the VA in letters dated March 2011 and November 2011.  Further, at the Veteran's board hearing, the undersigned allowed the record to be open for 30 days for the Veteran to obtain such documentation; however, to date no evidence has been submitted.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

In addition, the Veteran was afforded an appropriate examination in November 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  There are no apparent inconsistencies or ambiguities in the examination report.  Accordingly, VA's duty to provide a VA examination is satisfied.

Finally, the Veteran's February 2014 Board hearing was adequate.  During the hearing, the undersigned VLJ explained the issue on appeal and asked questions designed to indicate evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 
So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).
A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The Veteran contends that he fell onto his back during service in 1948.  He relates that he reported his injury, was given pain medications, and returned to duty.  He further states that he continued to have back pain since service.  

The Veteran's service treatment records are silent for complaints of a back injury or back pain.  On separation in February 1949, physical examination of the Veteran's back was normal.  The Veteran underwent a general physical examination in May 1949 and there were no complaints or findings of spine or orthopedic disability.  

At a neurological consultation in July 2002, the Veteran complained that he had been experiencing pain in the lower back and legs for "maybe a year or two."  He underwent lumbar laminectomies in August 2002, May 2007, October 2009, and October 2010.  

The Veteran filed his claim of service connection for a back disability in February 2011.  In that claim he indicated that he has had continuous back pain since service, but had some relief from chiropractic treatment over the years.  As noted above, any such records have not been associated with his file.
 
In an October 2011 statement, the Veteran stated that during fire fighter training, which "consisted of pulling pressurized hoses through the walkways and spraying the fires in the compartments," he slipped and fell on his behind.  His "back was injured to the point that [he] had to limit his activity as much as he could.  [He] went to the medical clinic and they told him it would go away, but it got worse . . . as time passed [he] found [he] could get relief from chiropractors and use them on an as-needed basis to help with the pain."  When he went to a new chiropractor he had an X-ray, and his chiropractor suggested he see a neurologist.  After his surgery, he asked the doctor if the problem could have been caused by the fall in the Navy, and "his response as I remember said it was more likely than not that back injury was caused by initial injury."

A December 2011 letter from the Veteran's treating physicians stated that the "Veteran was involved in an accident in the Navy during a fire fighting training, doing a high pressure hose, he fell and landed on his back and has had chronic pain since that time.  He has been to a chiropractor over the years . . . As he got older had stenosis and has ended up having multiple surgeries on his back.  Because there is an unending chain of treatment on his back, since the time of the accident, we do feel there is at least a 50% or greater chance that the back problems that he currently has stem from that original injury."

On VA spine examination in November 2012, the examiner opined that it is less likely than not that the Veteran's disabling back problems were caused by a service-related injury.  The examiner cited to a lack of documentation of an in-service injury or complaints and/or treatment for back pain subsequent to service.  Further, "his physician in 1994 states in the record that the Veteran has had pain for 1-2 years.  If he had had significant pain for those 40 to 50 years prior, surely one of the physicians who saw him in the last 20 years would have stated that in the record.  Also the kinds of problems he is suffering from now are related to degenerative changes that are common in elderly men . . . [and] not the kinds of problems you would expect to see in an acute injury in a young man."  

At the Veteran's February 2014 Board hearing, the Veteran reiterated prior statements regarding his fall in service and subsequent back pain.  He further stated that he would visit a chiropractor about every 4 to 5 months.  The Veteran denied any post-service trauma to his back.  His wife testified that they had been married 55 years, and from the time they were married the Veteran has always said his back hurt, has gone to a chiropractor and talked about the Navy and said that he had hurt his back about then.


IV.  Analysis

As illustrated above, medical records reveal that the Veteran has been diagnosed with various back disabilities, including lumbar stenosis, cervical spinal stenosis, and degenerative arthritis.  Thus, a current back disability has been demonstrated.

Next, the evidence of record does not corroborate the Veteran's assertion of an in-service injury.  To this end, service treatment records and examinations conducted at service separation and shortly after his discharge reveal no complaints of, treatment for, or diagnosis of a back injury.

As the Veteran's current back disability includes a diagnosis for degenerative arthritis, a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of his current back disability since service.  First, the service separation examination report reflects that he was examined and his back was found to be clinically normal.

His description of symptoms (or absence of symptoms) at the time of separation is more contemporaneous to service and of more probative value than the more recent assertions made many years after service separation.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Next, the post-service medical evidence does not reflect complaints or treatment related to a back disability for more approximately 48 years following active service.  The Board emphasizes the multi-year gap between active duty service (1949) and initial reported symptoms related to a back disability in 1997.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Further, his July 2002 statement for treatment purposes that back pain was of recent onset is highly probative as it was made prior to any claim for compensation, was made during an attempt to seek treatment and relief, and appeared to be a frank description of when the back pain started.

On the Veteran's initial application for compensation shortly after service discharge, the Veteran did not reference a back injury or back pain.  The Veteran was familiar with the VA compensation system but made no claim regarding his back, which suggests to the Board that there was no pertinent back disability that he believed was related to service at that time.

The Veteran did not claim that his current back disability was related to service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of less probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the statements and testimony by the Veteran and his wife as to continuity of symptomatology and finds his current assertions made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, and previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service. 

While the Veteran  is competent to report symptoms as they come to him through his senses, the Veteran is not competent to opine as to whether his current disability is related to service.  Jandreau, 492 F.3d at 1372.  Here due to the passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.

The Board attaches greater probative weight to the clinical findings of record, and has considered the etiology opinions of the VA and private examiners in this case.  See Cartright, 2 Vet. App. at 25.  In weighing the probative value of the opinions, the Board finds the VA opinion to be more persuasive.  In this regard, the examiner reviewed the claims folder, and noted the absence of medical documentation of his back injury.  In contrast, the private opinion did not note review of the claims folder and did not comment upon the lack of medical documentation.  Thus it is possible that the private opinion was not based upon an actual factual predicate.  Therefore, the Board gives greater weight to the VA examiner's opinion.

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's cervical spine disability is related to a period of honorable active service or to any incident of honorable active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


